Citation Nr: 1133846	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on account of being housebound.


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served in the United States Navy from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected PTSD and denied entitlement to SMC based on the regular aid and attendance of another person, or on account of being housebound.  The Veteran appealed the RO's March 2010 rating action to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 38 U.S.C.A. § 7107(a)(2) (West 2002); § 20.900(c) (2010).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development is necessary with respect to the issues on appeal. Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action, as described in the indented paragraphs below.

The Veteran claims an increased disability rating in excess of 30 percent for PTSD and entitlement to SMC based on the regular aid and attendance of another person, or on account of being housebound.  

The Veteran contends that his service-connected PTSD is more severe than that reflected by the currently assigned 30 percent disability rating.  VA last examined the Veteran in September 2009 to determine the current severity of his PTSD.  A mental status evaluation of the Veteran in September 2009 was essentially normal except that he demonstrated limited insight into his current condition.  He was also somewhat dysphonic.  The VA examiner concluded that the Veteran's social and occupational impairment as a result of his PTSD was mild and definite to moderate, respectively.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 58.  Since the September 2009 VA examination, the Veteran has maintained that he has experienced panic attacks two to three times a week, sometimes on a daily basis--criteria that is commensurate with a 50 percent rating for his PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  (See Veteran's Notice of Disagreement, received by the RO in April 2010).  The Veteran argues that had his spouse been allowed to accompany him into the examination room in September 2009, that she would have been able to confirm the frequency and severity of his panic attacks.  Id.  A Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, in view of the foregoing, the Board finds that another VA psychiatric examination that addresses the current severity of the service-connected PTSD is warranted.

The Veteran also contends that because of the severity of his PTSD, his only service-connected disability, he needs the regular aid and attendance of another person, such as his spouse.  At the above-cited September 2009 VA examination, the Veteran walked with a cane.  He reported that he no longer operated a motor vehicle, but that he performed household chores and yard work.  (See September 2009 VA examination report).  The Veteran maintains that his wife drives him around, oversees his medications in order to ensure that he does not over medicate, and assists him with the slightest activates of daily living, such as walking.  (See Veteran's Notice of Disagreement, received by VA in April 2010).  In this regard, the Board is mindful that governing regulations provide that in determining in whether someone is entitled to SMC based on the regular aid and attendance of another person, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  See 38 C.F.R. § 3.352(5)(2010).  The Board notes that no medical examination and opinion have been provided as to whether the medical criteria for SMC based on the need for regular aid and attendance of another person, or on an account of being housebound have been met.  As medical records of treatment associated with the claims files are insufficient for adjudication of the SMC claim, a VA examination addressing the relevant criteria is required.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by a clinician with appropriate expertise.  The purpose of the examination is to determine the severity of the Veteran's PTSD and its impact on his social and occupational functioning.  If possible, the Veteran's spouse should be allowed to accompany him into the examination room.
   
The following considerations will govern the examination:
   
(a) The claims folders, including all medical records, and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folders, the medical records obtained, and a copy of this remand.
   
(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
   
(c) The examiner must describe the signs and symptoms of the Veteran's PTSD and an evaluation or description of its severity.
   
(d) The examiner must assign a GAF score with a rationale as to the score assigned.
   
(e) The examiner must describe the impact of the Veteran's PTSD on his social and occupational functioning.
   
(f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination-to determine the severity of the Veteran's PTSD and its impact on his social and occupational functioning.
   
2.  Schedule the Veteran for a VA special monthly compensation examination with an appropriate clinician.  If possible, the Veteran's spouse should be allowed to accompany him into the examination room.
   
The following considerations will govern the examination:
   
(a) The claims folders, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folders, the medical records obtained, and a copy of this remand.
   
(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.
   
(c) The examination report must include a specific medical opinion as to whether the Veteran has 1) anatomical loss or loss of use of both feet; or 2) anatomical loss or loss of use one hand and one foot; or 3) is blind in both eyes, with 5/200 visual acuity or less, or 4) is permanently bedridden, or 5) has such significant disabilities as to be in need of regular aid and attendance, or 5) is permanently housebound by reason of service-connected disability or disabilities (i.e., PTSD).
   
(d) For any of the above conditions found, the examiner must additionally provide an opinion as to whether this level of impairment would exist as a result of his service-connected PTSD, as considered apart from impairment due to non service-connected physical disorders, to include, but not limited to, the Veteran's chronic obstructive pulmonary disease, diabetes mellitus type II, hypertension and atrial fibrillation.  
   
(e) The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
   
(f) If any requested determination cannot be made without resort to mere conjecture or pure speculation, the examiner must so state and provide a rationale for such a finding.
   
(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.
   
3.  Readjudicate the issues on appeal. Readjudication must include consideration of whether the Veteran's claim for an increased disability rating in excess of 30 percent for PTSD warrants referral to the Director, Compensation and Pension, for extraschedular consideration.

The Veteran right to submit additional evidence and argument on the matters or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

